  Case 1:19-cv-03521-ILG-ST Document 1 Filed 06/14/19 Page 1 of 9 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

GEORGE COLBERG, JR.,
                                                                VERIFIED COMPLAINT
                                       Plaintiff,

                       -against-                                Case No.:

UNITED STATES OF AMERICA,

                                       Defendant.


       Plaintiff GEORGE COLBERG, JR., by his attorneys, YUDIN & YUDIN, PLLC, as and

for his Verified Complaint against defendant UNITED STATES OF AMERICA, alleges as

follows:

                                   JURISDICTION AND VENUE

       1. This Court has original and exclusive jurisdiction of this action under the Federal Tort

Claims Act (28 U.S.C. §§ 2671-2680) and under 1346(b)(1) of the Federal Rules of Civil

Procedure, and further supplemental jurisdiction under Section 1367(a) of the Federal Rules of

Civil Procedure.

       2. Venue is proper in this judicial district under Section 1402(b) of the Federal Rules of

Civil Procedure as the judicial district where the plaintiff resides and the judicial district wherein

the acts and omissions complained of occurred.

                        AS AND FOR A CAUSE OF ACTION ON
                   BEHALF OF THE PLAINTIFF, GEORGE COLBERG, JR.

       3. At all times hereinafter mentioned, plaintiff George Colberg, Jr. was and continues to

be a resident of the County of Nassau, in the State of New York.




                                                    1
  Case 1:19-cv-03521-ILG-ST Document 1 Filed 06/14/19 Page 2 of 9 PageID #: 2



       4. At all times hereinafter mentioned, defendant United States of America (the “United

States”) was and still is a governmental entity duly organized and existing under and by virtue of

the laws of the United States of America.

       5. Plaintiff George Colberg, Jr. has complied with all the conditions precedent to the

bringing of this action and has complied with all of the provisions of Section 2401(b) of the

Federal Rules of Civil Procedure, and in particular has presented a written claim to defendant

United States (through the United States Postal Service) with a demand for judgment of same on

September 6, 2018, within two (2) years after the claim herein below described arose.

       6. The claim sought damages for plaintiff’s personal injuries in the amount of one

million five hundred thousand dollars ($1,500,000.00).

       7. By letter dated October 12, 2018, defendant United States (through the United States

Postal Service) acknowledged having received the claim on September 10, 2018 and advised

plaintiff that the claim was under review. More than six (6) months have elapsed since

defendant United States acknowledged having received the claim.

       8. On April 11, 2019, defendant United States responded to the plaintiff’s claim by

email and extended a settlement offer to plaintiff (through his counsel), but the claim remains

unadjusted.

       9. Defendant United States had verified notice of the plaintiff’s claim, setting forth the

name and post office address of the plaintiff and his attorneys, the nature of the claim, the time,

place and manner in which the claim arose and the injuries and damage sustained insofar as they

were practicable.

       10. This action has been commenced within two (2) years from the date of accident,

September 17, 2017.

                                                 2
  Case 1:19-cv-03521-ILG-ST Document 1 Filed 06/14/19 Page 3 of 9 PageID #: 3



          11. Upon information and belief, at all times hereinafter mentioned, defendant United

States was the owner of a 2016 Ram motor vehicle bearing license plate no. 6425934

(“Defendant Vehicle”).

          12. Upon information and belief, at all times hereinafter mentioned, Melissa Palmer was

the operator of the Defendant Vehicle.

          13. Upon information and belief, at all times hereinafter mentioned, Melissa Palmer was

the operator of the Defendant Vehicle while in the course and scope of her employment with

defendant United States.

          14. Upon information and belief, at all times hereinafter mentioned, Melissa Palmer was

the operator of the Defendant Vehicle with the permission and consent of defendant United

States.

          15. Upon information and belief, at all times hereinafter mentioned, defendant United

States, its agents, servants or employees, controlled the Defendant Vehicle.

          16. Upon information and belief, at all times hereinafter mentioned, Melissa Palmer

controlled the Defendant Vehicle.

          17. Upon information and belief, at all times hereinafter mentioned, Melissa Palmer

controlled the Defendant Vehicle in the course and scope of her employment with defendant

United States and with the permission and consent of defendant United States.

          18. Upon information and belief, at all times hereinafter mentioned, defendant United

States, its agents, servants or employees, maintained the Defendant Vehicle.

          19. Upon information and belief, at all times hereinafter mentioned, Melissa Palmer

maintained the Defendant Vehicle.



                                                  3
 Case 1:19-cv-03521-ILG-ST Document 1 Filed 06/14/19 Page 4 of 9 PageID #: 4



       20. Upon information and belief, at all times hereinafter mentioned, Melissa Palmer

maintained the Defendant Vehicle in the course and scope of her employment with defendant

United States and with the permission and consent of defendant United States.

       21. Upon information and belief, at all times hereinafter mentioned, defendant United

States, its agents, servants or employees, repaired the Defendant Vehicle.

       22. Upon information and belief, at all times hereinafter mentioned, Melissa Palmer

repaired the Defendant Vehicle.

       23. Upon information and belief, at all times hereinafter mentioned, Melissa Palmer

repaired the Defendant Vehicle in the course and scope of her employment with defendant

United States and with the permission and consent of defendant United States.

       24. Upon information and belief, at all times hereinafter mentioned, defendant United

States, its agents, servants or employees, inspected the Defendant Vehicle.

       25. Upon information and belief, at all times hereinafter mentioned, Melissa Palmer

inspected the Defendant Vehicle.

       26. Upon information and belief, at all times hereinafter mentioned, Melissa Palmer

inspected the Defendant Vehicle in the course and scope of her employment with defendant

United States and with the permission and consent of defendant United States.

       27. Upon information and belief, at all times hereinafter mentioned, the Belt Parkway

(907C) near the Rockaway Parkway (exit 13) exit ramp, Kings County, was and still is a public

roadway.

       28. Upon information and belief, on or about September 17, 2017, at approximately 6:45

P.M. of that day, the Defendant Vehicle owned by defendant United States was being operated

by Melissa Palmer in the course and scope of her employment with defendant United States and

                                                4
  Case 1:19-cv-03521-ILG-ST Document 1 Filed 06/14/19 Page 5 of 9 PageID #: 5



with the permission and consent of defendant United States in the eastbound direction on the

Belt Parkway (907C) near the Rockaway Parkway (exit 13) exit ramp, Kings County.

       29. On or about September 17, 2017, at approximately 6:45 P.M. of that day, plaintiff

George Colberg, Jr. was lawfully operating a 2007 Nissan motor vehicle bearing New York

license plate no. GDG7306 (the “Plaintiff Vehicle”), with the permission and consent of its

owner John Rossi, also in the eastbound direction on the Belt Parkway (907C) near the

Rockaway Parkway (exit 13) exit ramp, Kings County.

       30. On or about September 17, 2017, at approximately 6:45 P.M. of that day, the

Defendant Vehicle, being operated by Melissa Palmer in the course and scope of her

employment with defendant United States and with the permission and consent of defendant

United States in the eastbound direction on the Belt Parkway (907C) near the Rockaway

Parkway (exit 13) exit ramp, Kings County, struck and came into contact with the rear end of the

Plaintiff Vehicle while the Plaintiff Vehicle was stopped and/or stopping in traffic on said

roadway, causing the Plaintiff Vehicle to come into contact with the motor vehicle in front of it.

       31. Upon information and belief, the aforesaid contacts occurred on the Belt Parkway

(907C) near the Rockaway Parkway (exit 13) exit ramp, Kings County New York.

       32. As a result of the aforementioned occurrence and contact, plaintiff George Colberg,

Jr. sustained serious personal injuries.

       33. The aforementioned occurrence was the result of the negligence, recklessness and

carelessness of the defendant United States, its agents, servants, employees and/or independent

contractors in the ownership, operation, control, maintenance, inspection and repair of the

Defendant Vehicle follows: in causing and permitting the Defendant Vehicle to strike and come

into contact with the rear end of the Plaintiff Vehicle while the Plaintiff Vehicle was stopped

                                                 5
  Case 1:19-cv-03521-ILG-ST Document 1 Filed 06/14/19 Page 6 of 9 PageID #: 6



and/or stopping in traffic; in driving carelessly and/or recklessly; in proceeding at an excessive

rate of speed; in failing to have the vehicle under proper and reasonable management, operation

and control; in failing to provide and/or equip and/or make use of and/or keep in proper working

order and/or permit timely use of adequate and efficient brakes and/or braking mechanisms; in

failing to make prompt, proper and timely use of the steering mechanisms of the vehicle; in

failing to inspect, repair and/or maintain the accelerator, braking and/or steering mechanism of

the vehicle in proper and adequate condition of repair; in failing to observe the road; in failing to

keep a reasonable, proper and safe distance between its vehicle and the Plaintiff Vehicle; in

failing to give adequate warning of its approach; in failing to sound its horn or other warning

signal; in failing to keep a proper lookout and observe the road and other motorists, including the

plaintiff; in failing to slow down and/or stop at the location of the accident; in failing to observe

the conditions of traffic then and there prevailing; in following and driving too closely to and

behind the Plaintiff Vehicle; in failing to keep a safe and acceptable distance between vehicles;

in failing to use due and proper care under the circumstances existing; in violating those rules,

regulations and statutes in such cases made and provided for and in further violating the

provisions of the Vehicle and Traffic Law and traffic regulations of the State of New York; and

failing to avoid contact with the Plaintiff Vehicle.

       34. The restrictions upon joint and several liability contained in Article 16 of the CPLR

do not apply, as this claim falls within the exception contained in Section 1602(6) of the CPLR,

dealing with the negligent operation of a motor vehicle.

       35. The aforesaid occurrence and subsequent injuries to plaintiff George Colberg, Jr.

were caused solely and exclusively due to the negligence of defendant United States without any

conduct on the part of the plaintiff contributing thereto.

                                                  6
  Case 1:19-cv-03521-ILG-ST Document 1 Filed 06/14/19 Page 7 of 9 PageID #: 7



        36. Plaintiff George Colberg, Jr. has sustained serious injuries as defined in subdivision

(d) of Section 5102 of the Insurance Law of the State of New York and has sustained economic

loss in excess of basic economic loss as defined in subsection (a) of section 5102 of the

Insurance Law of the State of New York.

        37. As a result of the aforesaid occurrence, plaintiff George Colberg, Jr. sustained severe,

serious and permanent personal injuries to his mind and body; severe shock to his nerves and

nervous system and extreme and severe physical pain, agony and mental anguish including but

not limited to a right shoulder rotator cuff tear, labral tears, impingement and synovitis all of

which required surgical repair, post-surgical adhesive capsulitis, recurrent labral tears and

necessity for second surgical procedure, right knee medical meniscus tear, lateral meniscal tear,

chondromalacia, exacerbation/activation of latent right knee pathology/injury all of which

required surgical repair, and cervical spine injuries all with accompanying pain, limitation of

motion and limitations of function and use, and was otherwise rendered sick, sore, lame and

disabled; was confined to hospital, bed and home for a considerable period of time subsequent to

the aforesaid occurrence; did suffer and will in the future suffer permanent effects of pain,

disability, disfigurement and loss of bodily function, motion and use; was and will be

incapacitated from attending his usual vocation, activities, duties and functions; and was and will

be compelled to submit to medical and hospital aid, care and attention in order to be treated for

his injuries.

        38. By reason of the foregoing, plaintiff George Colberg, Jr. has been damaged in the

amount of one million five hundred thousand dollars ($1,500,000.00).

        WHEREFORE, plaintiff GEORGE COLBERG, JR. demands judgment in his favor

against defendant UNITED STATES OF AMERICA in the amount of one million five hundred

                                                  7
 Case 1:19-cv-03521-ILG-ST Document 1 Filed 06/14/19 Page 8 of 9 PageID #: 8



thousand dollars ($1,500,000.00), together with any applicable interest, costs and disbursements

of this action and such other and further relief as this Court may deem just and proper.

Dated: New York, New York
       June 14, 2019

                                             YUDIN & YUDIN, PLLC

                                             By: s/ Steven G. Yudin_________
                                                 Steven G. Yudin (SGY 5071)

                                             Attorneys for Plaintiff GEORGE COLBERG, JR.
                                             370 Seventh Avenue, Suite 720
                                             New York, New York 10001
                                             (212) 949-7979




                                                 8
  Case 1:19-cv-03521-ILG-ST Document 1 Filed 06/14/19 Page 9 of 9 PageID #: 9



                                            VERIFICATION


STATE OF NEW YORK                )
                                 )   ss.:
COUNTY OF NEW YORK               )


       Steven G. Yudin affirms the truth of the following statements under the penalties of

perjury:

       I am an attorney admitted to practice before the courts of this state and am a member of

the firm of Yudin & Yudin, PLLC, attorneys for the plaintiff in this action.

       I have read the foregoing Verified Complaint and know the contents thereof, and state

that same is true and correct to my own knowledge, except as to matters therein alleged upon

information and belief, and as to those matters, I believe them to be true.

       The reason this verification is made by me and not the plaintiff is that the plaintiff does

not reside in the county where I maintain my law office.

       The grounds of my belief as to all matters not stated upon my own knowledge are (i)

information supplied to me by the plaintiff through consultations and conversations, and (ii)

documentary evidence.

       I affirm that the foregoing statements are true, under penalties of perjury.


Dated: New York, New York
       June 14, 2019

                                               s/ Steven G. Yudin_________
                                               Steven G. Yudin (SGY 5071)




                                                 9
